DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Terminal Disclaimer
The terminal disclaimer filed on 1/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 17070880 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The Amendment filed on 1/18/2022 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the claims have avoid claim interpretation.  

Claim Objections
Claim 1 and 8-9 are objected to because of the following informalities:
Claim 1and 8-9 recite “the oprator performs the operations…”, and it should be “the operator performs the operations…”;
“a motion of the at leasat one manufacturing unit” and it should be “a motion of the at least one manufacturing unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki Japanese Patent Application 2016087420 in view of Popp U.S. Patent Application 20040030436, and further in view of Yasukawa U.S. Patent Application 20120053850.
Regarding claim 1, Aoki discloses a motion analysis device comprising: 
a processor (evaluation unit 15 and sensor 9), configured to acquire time-series data relating to the operations performed by the operator from sensor that generates the time-series data (paragraph [0014]: as shown in FIG. 2, the evaluation device 1 analyzes the data of the exercise state of the subject (hereinafter referred to as measurement data) acquired by the sensor 9 as an element for realizing the operation, and generates the evaluation target data; paragraph [0030]: The sensor 9 detects the movement of both hands of the subject S, generates measurement data, and sends it to the measurement data analysis unit 10 (FIG. 15 S105). The exemplary image is projected on the display unit 7 for a predetermined period of time), and  
configured to analyze the time-series data and generates motion data indicating a type of an elemental motion and an execution time of the elemental motion from a start to an end thereof (paragraph [0032]: When the measurement data analysis unit 10 acquires the measurement data, it performs FFT processing together with the reference data to generate evaluation target data and sends it to the evaluation unit 15 (FIG. 15 S107)… the evaluation unit 15 compares the reference data acquired from the reference data storage unit 14 with the 
a display control part that performs control to display objects indicating types and execution times of a plurality of elemental motions on a display part side by side in a time-series order of the time-series data, wherein the objects have a constant width in a direction in which the objects are lined up in a time-series order and indicate the execution times (paragraph [0032]: It is instructed to evaluate the motor ability of a human being and display the result on the display unit 7 of the evaluation device 1 (FIGS. 15 S109 and S113). Fig. 9 shows an example of displaying the evaluation results… The display on the display unit 7 is arbitrary, and the evaluation result can be shown as a numerical score, or can be shown as a level such as A, B, or C; fig. 9 displays left and right hand motions side by side with constant width in cycle times).
Aoki discloses all the features with respect to claim 1 as outlined above. However, Aoki fails to disclose an operator that moves and performs operations in a work area of a manufacturing line, a plurality of sensors, the oprator performs the operations to at least one manufacturing unit of the manufacturing line, wherein the elemental motion refers to a motion of 
Popp discloses an operator that moves and performs operations in a work area of a manufacturing line (paragraph [0015]: The system is suitable for use in connection with a manufacturing production line constructing a composite product from a sequential addition of component parts during a production run; paragraph [0163]: an operator could vary/change settings of relevant vacuum levels on the machine), 
a plurality of sensors (multiple camera inspection system 1104), 
the oprator performs the operations to at least one manufacturing unit of the manufacturing line, wherein the elemental motion refers to a motion of the at leasat one manufacturing unit which is executed by the operator (paragraph [0163]: an operator could vary/change (elemental motion) settings of relevant vacuum levels on the machine).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Aoki’s to use in manufacturing line as taught by Popp, to improve system efficiently.
Aoki as modified by Popp discloses all the features with respect to claim 1 as outlined above. However, Aoki as modified by Popp fails to disclose objects are lined up in a time-series order and indicate the execution times according to heights.
Yasukawa discloses objects are lined up in a time-series order and indicate the execution times according to heights (paragraph [0042]: FIG. 3 illustrates a change in the roll operation state accompanying time passage. The horizontal axis is the elapsed time from the reference date and time and the vertical axis is the operation state (operation or non-operation) of the transporting roll… roll operation time (height in vertical axis) Oi).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Aoki and Popp’s to display operation time graph as taught by Yasukawa, to manage operation time efficiently.

Claim 8 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 8.
Claim 9 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 9.

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki Japanese Patent Application 2016087420 in view of Popp U.S. Patent Application 20040030436, in view of Yasukawa U.S. Patent Application 20120053850, and further in view of Morita U.S. Patent Application 20170010187.
Regarding claim 2, Aoki as modified by Popp and Yasukawa discloses the motion analysis device according to claim 1, wherein the display control part performs control to display the objects indicating the types and execution times of the plurality of elemental motions and objects indicating types and execution times of a plurality of elemental motions serving as a reference on the display part in the time-series order (paragraph [0023]: FIG. 8B shows an example of reference data. This reference data corresponds to the same period (second cycle to 18th cycle) as the analysis data (FIGS. 7 (b) and 8 (a)), and the reference values given to each of the left and right hands are used; paragraph [0032]: Fig. 9 shows an example of displaying the evaluation results… The display on the display unit 7 is arbitrary, and the evaluation result can be shown as a numerical score, or can be shown as a level such as A, B, or C; paragraph [0017]: The horizontal axis of FIG. 6 represents time, and the vertical axis represents output from the sensor 9... the sampling time is the time required for the exemplary exercise of each cycle number, and the number of sampling data is the period during which the exemplary exercise of each cycle number was performed. Represents the number of data 
Morita discloses displaying the objects and objects serving as a reference on the display part side by side in the time-series order (paragraph [0055]: the operation of the operator includes the improvement, procedure operation which is performed for improving the production state with reference to the time-series deterioration of the production state data shown in the transition graph Gt).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Aoki, Popp and Yasukawa’s to display objects and references side by side as taught by Morita, to monitor object status effectively.

Regarding claim 3, Aoki as modified by Popp, Yasukawa and Morita discloses the motion analysis device according to claim 1, wherein the display control part performs control to display objects indicating a time when the operator performs none of the plurality of elemental motions on the display part, in distinction from the objects indicating the types and the execution times of the plurality of elemental motions (Morita's paragraph [0038]: FIG. 3, for minutes from 10:33 to 10:43, the suction nozzle of the component mounting machine does not perform the suctioning operation even once; no bar displayed if no action).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Aoki, Popp and Yasukawa’s to display objects and references side by side as taught by Morita, to monitor object status effectively.

Claim 4 recites the functions of the apparatus recited in claim 3 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the apparatus steps of claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki Japanese Patent Application 2016087420 in view of Popp U.S. Patent Application 20040030436, in view of Yasukawa U.S. Patent Application 20120053850, and further in view of Horikiri U.S. Patent Application 20050010864.
Regarding claim 5, Aoki as modified by Popp and Yasukawa discloses the motion analysis device according to claim 1, wherein, in a case where the execution time exceeds a predetermined time, the display control part performs control to break and display the objects on the display part in a direction indicating the execution time (Yasukawa’s fig. 3; the time axes is continued with “//”). However, Aoki as modified by Popp and Barnett fails to disclose folding and displaying the objects on the display part in a direction.
Horikiri discloses folding and displaying the objects on the display part in a direction (paragraph [0084]: In the arrangement order, the images may be laid out like a line from the upper-left corner to the right, for example, and if a predetermined width is exceeded, the remaining images may be laid out on the next line from the left to the right)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Aoki, Popp and Yasukawa’s to fold and display objects continually as taught by Horikiri, to manage displaying plurality of objects effectively.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki Japanese Patent Application 2016087420 in view of Popp U.S. Patent Application 20040030436, in view of Yasukawa U.S. Patent Application 20120053850, in view of Morita U.S. Patent Application 20170010187, and further in view of Horikiri U.S. Patent Application 20050010864.
Regarding claim 6, Aoki as modified by Popp, Yasukawa and Morita discloses the motion analysis device according to claim 2, wherein, in a case where the execution time exceeds a predetermined time, the display control part performs control to break and display the 
Horikiri discloses folding and displaying the objects on the display part in a direction (paragraph [0084]: In the arrangement order, the images may be laid out like a line from the upper-left corner to the right, for example, and if a predetermined width is exceeded, the remaining images may be laid out on the next line from the left to the right)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Aoki, Popp, Yasukawa and Morita’s to fold and display objects continually as taught by Horikiri, to manage displaying plurality of objects effectively.

Claim 7 recites the functions of the apparatus recited in claim 6 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the apparatus steps of claim 7.

Response to Arguments

Applicant's arguments filed 1/18/2022, page 8 - 14, with respect to the rejection(s) of claim(s) 1 and 8-9 under 102, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Aoki Japanese Patent Application 2016087420 in view of Popp U.S. Patent Application 20040030436, and further in view of Yasukawa U.S. Patent Application 20120053850, as outlined above.

Applicant argues on page 6-8 that Aoki fails to disclose the claimed feature “A motion analysis device for an operator that moves and performs operations in a work area of a manufacturing line” and “time-series data relating to the operations performed by the operator 

In reply, the rejection is based on Aoki, Popp and Yasukawa combined. Popp discloses an operator that moves and performs operations in a work area of a manufacturing line, the oprator performs the operations to at least one manufacturing unit of the manufacturing line, wherein the elemental motion refers to a motion of the at leasat one manufacturing unit which is executed by the operator (paragraph [0015]: The system is suitable for use in connection with a manufacturing production line constructing a composite product from a sequential addition of component parts during a production run; paragraph [0163]: an operator could vary/change (elemental motion) settings of relevant vacuum levels on the machine).
Aoki discloses operations performed by the operator from sensor that generates the time-series data (paragraph [0014]: as shown in FIG. 2, the evaluation device 1 analyzes the data of the exercise state of the subject (hereinafter referred to as measurement data) acquired by the sensor 9 as an element for realizing the operation, and generates the evaluation target data; paragraph [0030]: The sensor 9 detects the movement of both hands of the subject S, generates measurement data, and sends it to the measurement data analysis unit 10 (FIG. 15 S105). The exemplary image is projected on the display unit 7 for a predetermined period of time). Aoki’s teaching of generating and displaying measurement data can be combined with Popp’s to generate time-series data relating to the operations performed by the operator.

Applicant argues on page 9-11 that “the objects have a constant width in a direction in which the objects are lined up in a time-series order and indicate the execution times according to heights”, Aoki does not disclose such claimed feature.


Yasukawa discloses objects are lined up in a time-series order and indicate the execution times according to heights (paragraph [0042]: FIG. 3 illustrates a change in the roll operation state accompanying time passage. The horizontal axis is the elapsed time from the reference date and time and the vertical axis is the operation state (operation or non-operation) of the transporting roll… roll operation time (height in vertical axis) Oi). Yasukawa’s graph can be used in Aoki’s, to display execution times for each motion.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616